DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of claims 13-21 in the reply filed on June 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Australia on 8/27/2010, 11/30/2009, 2/15/2011, 2/15/2011, 2/15/2011, 2/17/2011, 5/16/2011.   It is noted, however, that applicant has not filed certified copies of the above applications as required by 37 CFR 1.55.

Claim Objections
Claim 17 is objected to because of the following informalities:  there is a typo in the claim; the claim recites “exposed though the gaps.”   It appears the claim should recite “exposed through the gaps.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the coating layer” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the second substrate” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 depends from claim 14.  The Examiner notes claim 17 was considered for examination purposes as depending from claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 13, 15, 20, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Ven et al. (US 6800573 B2) (“Van De Ven”), in view of Mikhael et al. (US 7157117 B2) (“Mikhael”) and Polegato Moretti (US 2002/0184927 A1).
With respect to claim 13, the Examiner notes the claim fails to recite “a coating layer” (See 35 USC 112(b) rejection above), and the location of the coating layer, the examiner considered the claim for examination purposes according to par. [0267]-[0268] of the instant Specification.
Van De Ven teaches heat reflective composite (abstr.) comprising a first substrate comprising a moisture vapor permeable material, an insulating layer positioned adjacent the first substrate – textile fabric, and a reflective layer comprising an infrared-reflective material deposited on the substrate (abstr., col. 1, lines 44-52, col. 2, lines 23-34, col. 4, lines 1-16, 25-33).
Van De Ven is silent with respect to a coating formed on the substrate.  Mikhael discloses a porous substrate comprising a coating deposited on the substrate to improve adherence and durability of metallic coatings, specifically reflective metallic coatings (abstr., col. 2, lines 51-63, col. 3, lines 9-36).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a coating on the substrate of Van De Ven to improve adherence and durability of the deposited metallic layer.
Van De Ven is silent with respect to the insulating layer being an open-structured textile, such that the substrate is exposed through gaps in the textile.  Polegato Moretti discloses a textile suitable for clothing and footwear, the fabric being a spacer fabric suitable for such purpose as it is capable of thermoregulation and to transfer moisture vapor from the inside outward (0001, 0009, 0012, 0021-0025, 0031, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the insulating layer of Van De Ven of a spacer fabric of Polegato Moretti to provide for moisture vapor transfer and thermoregulation of the composite.  It would have been obvious to one of ordinary skill in the art that the substrate of Van De Ven would be exposed through gaps in the spacer fabric of Polegato Moretti.
Regarding claim 15, Van De Ven, Mikhael and Polegato Moretti teach the composite of claim 13.  Van De Ven discloses the reflective metallic material such as Au, Cu, Ag, AgGe, CuZn, CuAg, CuSn, CuAgSn (col. 4, lines 25-33).  The emissivities of Au, Cu and Ag are known in the art, thus, it would be expected that the emissivity of the reflective metallic material of Van De Ven satisfies the recited range.
As to claim 20, Van De Ven, Mikhael, and Polegato Moretti teach the composite of claim 13.   Mikhael discloses a functional coating applied to a substrate, the coating imparting such functionality as oil and water repellency and wettability, release, antibacterial functionality and other functionalities (abstr., col. 6, lines 63-67, col. 7, lines 1-10.  It would have been obvious to one of ordinary skill in the art prior to the effective 
Regarding claim 21, Van De Ven, Mikhael and Polegato Moretti teach the composite of claim 13.  Polegato Moretti discloses a spacer fabric (0001, 0009, 0012, 0021-0025, 0031, Fig. 1).  
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Ven, in view of Mikhael and Polegato Moretti, and further in view of Lee et al. (US 2005/0271821 A1) (“Lee”).
Regarding claim 14, Van De Ven, Mikhael and Polegato Moretti teach the composite of claim 13.  The references are silent with respect to a second coating layer comprising a functional material being deposited on the insulating layer such that it covers the insulating layer, and a surface of the infrared-reflective metallic material is exposed through the gaps.  Lee discloses a coating layer comprising a functional material that is deposited on a textile to provide it with functions (abstr., 0007, 0008).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the composite of Van De Ven, Mikhael and Polegato Moretti with a second coating layer comprising a functional material deposited on the insulating layer, such that it covers the insulating layer and surfaces of the infrared-reflective metallic material exposed through the gaps, to provide the insulating layer of the composite with appropriate functionality.

Claims 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Ven, in view of Mikhael, and Polegato Moretti, and further in view of Stockwell (US 5359735).
With respect to claim 16, Van De Ven, Mikhael and Polegato Moretti teach the composite of claim 13, but are silent with respect to a second substrate positioned adjacent the insulating layer.  Stockwell discloses a substrate which comprises a semipermeable membrane which allows for passing of moisture vapor (abstr., col. 9, lines 61-68, col. 10, lines 1-17).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the composite of Van De Ven, Mikhael and Polegato Moretti with a second substrate positioned adjacent the insulating layer to provide the composite with a moisture vapor permeable membrane to regulate moisture transmission through the composite, when in use.
Regarding claim 17, Van De Ven, Mikhael, Polegato Moretti and Stockwell teach the composite of claim 16.   Claim 17 depends from claim 14.  The Examiner notes claim 17 was considered for examination purposes as depending from claim 16.  Since the first substrate is positioned on a side of the insulating layer so that the substrate is exposed through gaps in the textile, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the second substrate would be positioned on the side of the insulating layer opposite the first substrate, thus, portions of the surface of the second substrate would be exposed through the gaps of the insulating layer.
Claims 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van De Ven, in view of Mikhael, and Polegato Moretti, and further in view of Barnes et al. (US 2007/0166528 A1) (“Barnes”).
With respect to claims 18 and 19, Van De Ven, Mikhael, and Polegato Moretti teach the composite of claim 13, but are silent with respect to the reflective layer having a protective coating.  Barnes discloses a composite comprising a reflective layer comprising a protective coating, which is a metal oxide coating (abstr., 0002, 0004-0006, 0033).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the reflective layer of Van De Ven with a protective coating for protection.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
The information disclosure statement filed on Jan. 27, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Documents listed as a second and third in the “Other Documents” section of the IDS are not present in the application file.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783